 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10
            MUHAMMED TILLISY,                                CASE NO. 18-5695 RJB-JRC
11
                                  Plaintiff,                 ORDER DENYING APPEAL
12                                                           FROM MAGISTRATE JUDGE
                   v.                                        ORDER
13
            WASHINGTON STATE
14          DEPARTMENT OF CORRECTIONS,
            et. al.,
15
                                  Defendants.
16

17          THIS MATTER comes before the Court on Plaintiff’s appeal of an order of Magistrate

18 Judge J. Richard Creatura denying Plaintiff’s motion to appoint counsel without prejudice (Dkt.

19 30). Dkt. 33. The Court deems it unnecessary for Defendant to respond to the motion, which is

20 otherwise ripe for consideration.

21          In denying Plaintiff’s motion to appoint counsel, the magistrate judge explained that

22 because there is no right to counsel in § 1983 cases and courts appoint counsel only in

23 exceptional circumstances. After weighing the likelihood of success on the merits and the

24 complexity of the case, the magistrate judge concluded that Plaintiff had not made a showing of

     ORDER DENYING APPEAL FROM
     MAGISTRATE JUDGE ORDER- 1
 1 exceptional circumstances and denied the request for appointment of counsel without prejudice.

 2 Dkt. 30. Plaintiff was informed that he “may file a new motion for appointment of counsel once

 3 the case has further developed.” Id., at 3.

 4          Plaintiff’s appeal again argues that he has a vision impairment, making it difficult for his

 5 to see ordinary sized print. Dkt. 33. He asserts that he should be appointed counsel.

 6          Fed. R. Civ. P. 72 (a) provides:

 7          (a) Nondispositive Matters. When a pretrial matter not dispositive of a party's claim or
            defense is referred to a magistrate judge to hear and decide, the magistrate judge must
 8          promptly conduct the required proceedings and, when appropriate, issue a written order
            stating the decision. A party may serve and file objections to the order within 14 days
 9          after being served with a copy. A party may not assign as error a defect in the order not
            timely objected to. The district judge in the case must consider timely objections and
10          modify or set aside any part of the order that is clearly erroneous or is contrary to law.

11          Applied here, the magistrate judge’s order, denying the motion to appoint counsel

12 without prejudice, (Dkt. 30) should be affirmed. Plaintiff’s appeal does not make a showing of

13 clear error by the magistrate judge in his denial, without prejudice, of the request for

14 appointment of counsel. See Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984);

15 Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Review of the Amended Complaint shows

16 that even if Plaintiff had shown a likelihood of success on the merits, Plaintiff has demonstrated

17 an ability to adequately articulate issues to the Court. The issues raised in the Amended

18 Complaint are not overly complex. At this stage, the Plaintiff’s appeal (Dkt. 33) should be denied

19 and the order (Dkt. 30) affirmed. The case should be re-referred to U.S. Magistrate Judge J.

20 Richard Creatura for further proceedings.

21          It is ORDERED that:

22              •   Plaintiff’s Notice of Appeal (Dkt. 33) IS DENIED.

23

24

     ORDER DENYING APPEAL FROM
     MAGISTRATE JUDGE ORDER- 2
 1             •   The Order Denying Motion to Appoint Counsel Without Prejudice (Dkt. 30) IS

 2                 AFFIRMED;

 3             •   The case IS RE-REFERRED to U.S. Magistrate Judge J. Richard Creatura for

 4                 further proceedings.

 5         The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 6 to any party appearing pro se at said party’s last known address.

 7         Dated this 5th day of March, 2019.

 8

 9                                        A
                                          ROBERT J. BRYAN
10
                                          United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING APPEAL FROM
     MAGISTRATE JUDGE ORDER- 3
